Citation Nr: 1442471	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-16 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a right shoulder injury.

5.  Entitlement to an increased evaluation for degenerative joint disease of the lumbar spine, status post L5 laminectomy and nerve root compression, currently evaluated as 10 percent disabling.

6.  Entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence.

7.  Entitlement to a compensable evaluation for bilateral ingrown toenails.

8.  Entitlement to a compensable evaluation for allergic rhinitis.

9.  Entitlement to a compensable evaluation for folliculitis.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael Tonder, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his May 2011 substantive appeal, the Veteran requested a Board videoconference hearing.  He cancelled this request in a January 2014 statement.  

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The issue of entitlement to service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to increased ratings for a low back disability, bilateral ingrown toenails, allergic rhinitis, and folliculitis, entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right ear hearing loss.

2.  When considered by itself or in connection with the evidence previously assembled, the Veteran has not submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right ear hearing loss.

3.  The Veteran does not have a current left ear hearing loss disability for VA purposes.

4.  Resolving reasonable doubt in the Veteran's favor, the record reflects that the Veteran has tinnitus that originated in service and has continuously existed since service.

5.  The Veteran did not exhibit a right shoulder disability in service, arthritis was not manifested to a compensable degree within one year of separation from service, and a right shoulder disability is not etiologically related to any injury or disease during the Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence that is pertinent to the right ear hearing loss claim has not been added to the record since the December 1998 rating decision; thus, the claim of entitlement to service connection for right ear hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  Left ear hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

4.  A right shoulder disability was not incurred in or aggravated by active service and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The VCAA also requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element (or elements) that was found insufficient to establish service connection in the previous denial.  The appellant must also be notified of what constitutes both 'new' and 'material' evidence to reopen the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in February 2009, June 2009, and August 2009 in which the RO advised the appellant of the evidence needed to substantiate his hearing loss and tinnitus claims.  The June 2009 and August 2009 letters contained this information for the right shoulder disability claim.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The February 2009 letter also advised the Veteran that his claim of entitlement to service connection for right ear hearing loss had been previously denied because the evidence did not demonstrate a current right ear hearing loss disability.  He was informed of the need to submit new and material evidence to reopen this claim, and he was advised of the type of evidence that would be considered new and material.  See Kent, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, Naval Hospital medical records, private medical records, and Social Security Administration (SSA) records.  

The Veteran also underwent a VA examination in connection with his hearing loss and tinnitus claims in October 2009.  The Board finds that the resulting VA examination report is adequate for the purpose of determining those claims.  The examination report reflects review of the claims file.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided diagnoses and etiology opinions and explained the reasons and bases for these opinions.  For these reasons, the Board concludes that the October 2009 VA examination report provides an adequate basis for a decision on the Veteran's hearing loss and tinnitus claims.  

The Board notes that the Veteran has not been provided with a VA examination for the claim of entitlement to service connection for a right shoulder disability.  However, as will be discussed in more detail below, the Board finds that an examination is not necessary to decide this claim due to a lack of evidence of in-service right shoulder injury or complaints.  Therefore, a VA examination is not warranted for this claim.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The case at hand presents the issue of entitlement to service connection for right ear hearing loss.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case at hand, the Veteran was denied entitlement to service connection for right ear hearing loss in a December 1998 rating decision based on no current disability.  The Veteran did not appeal this decision, and it became final.

The Veteran filed to reopen this claim in December 2008.  Unfortunately, however, the record still demonstrates that the Veteran does not have right ear hearing loss for VA purposes.  The record contains a Naval Hospital audiogram dated in December 2005 and a VA examination audiogram dated in October 2009.  The December 2005 audiogram reflects that the Veteran's right ear audiometry readings were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
25

Right ear speech discrimination in the December 2005 audiogram was 100 percent. 

The October 2009 VA examination report notes that the Veteran's right ear audiometry readings were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20

Right ear speech discrimination in the October 2009 audiogram was 96 percent. 

Neither the December 2005 nor the October 2009 audiogram reflects a right ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  

The Board finds that the evidence that has been added to the record since the December 1998 rating decision does not constitute new and material evidence for the purpose of reopening the Veteran's claim of entitlement to service connection for right ear hearing loss.  As indicated above, the evidence of record at the time of the December 1998 final denial reflected that the Veteran had not been found to have a right ear hearing loss disability.  New audiograms have been added to the record since the December 1998 denial, but none of this evidence establishes a current right ear hearing loss disability.  

The Board acknowledges that the Veteran himself believes that he has a current right ear hearing loss disability.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, while the Veteran is competent to describe right ear hearing difficulties, he does not possess the necessary medical expertise to diagnose a right ear hearing loss disability pursuant to VA regulations.  This evidence, therefore, is not competent to establish a current right ear hearing loss disability.

In short, the Board concludes that new and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for right ear hearing loss.  Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

III.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss and arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

A.  Left Ear Hearing Loss

The Veteran has claimed entitlement to service connection for left ear hearing loss, which he contends is related to in-service hearing loss.  Because the left ear hearing loss claim is not subject to a prior, final denial, there is no new and material evidence requirement, and the Board may consider this claim on the merits.

As noted above, service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As with the right ear claim, the Veteran underwent audiometry examinations of his left ear at the Naval Hospital in December 2005 and through VA in October 2009.  The December 2005 audiogram notes that the Veteran's left ear audiometry readings were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
5
10

Left ear speech discrimination in the December 2005 audiogram was 100 percent. 

The October 2009 VA examination report notes that the Veteran's left ear audiometry readings were, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
20
20

Left ear speech discrimination in the October 2009 audiogram was 96 percent. 

Neither the December 2005 Naval Hospital audiogram nor the October 2009 VA audiogram reflects a left ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  

The Board acknowledges that the Veteran himself believes that he has a current left ear hearing loss disability.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, while the Veteran is competent to describe left ear hearing difficulties, he does not possess the necessary medical expertise to diagnose a left ear hearing loss disability pursuant to VA regulations.  This evidence, therefore, is not competent to establish a current left ear hearing loss disability.

In the absence of a current disability, service connection for left ear hearing loss may not be granted.  See Brammer, supra.

In short, the Board finds that the preponderance of the evidence is against granting service connection for left ear hearing loss.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.

B.  Tinnitus

The Veteran has also claimed entitlement to service connection for tinnitus, which he contends is related to in-service noise exposure.  

At his October 2009 VA examination, the Veteran reported having had constant bilateral tinnitus that began with a gradual onset during service.  In terms of in-service noise exposure, the Veteran reported that he was a heavy equipment operator and a safety inspector to heavy equipment and construction operations during his 20 years of active duty service.  He reported that hearing protection was not usually worn during service.  He also reported that, following service, he worked with heavy equipment as a truck driver for the past ten years without hearing protection.  

The VA examiner opined the Veteran's tinnitus is less likely as not caused by or a result of in-service acoustic trauma.  Her rationale conceded the Veteran's history of in-service noise exposure but further noted the Veteran's civilian noise exposure and the fact that service treatment records are silent for complaints or diagnosis of tinnitus and showed only a slight hearing threshold shift during active duty.  

The Board notes that the Veteran's service treatment records are absent for complaints of tinnitus and that he reported on his January 2010 notice of disagreement that he "didn't know or realize I had this problem until well after leaving active duty and could put in a claim for it."  

The Board finds, however, that the Veteran, while a layperson, is competent to report having had tinnitus since service.  Considering that the Veteran appears to be saying in his January 2010 notice of disagreement that he did not realize he could claim tinnitus as a disability until several years after service, the Board finds that, resolving reasonable doubt in the Veteran's favor, the competent evidence of record does not contradict the Veteran's lay report of in-service tinnitus and continuity of symptomatology since service.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.  

C.  Right Shoulder Disability

The Veteran has claimed entitlement to service connection for a right shoulder disability, which he contends is related to an in-service right shoulder injury.  In a January 2014 statement, the Veteran asserted that "[i]t's a fact my right shoulder was indeed injured when the water pump fell on me."  The Veteran has identified no other injury as having potentially caused his current right shoulder disability.  

The Board has identified the March 1980 service treatment record describing treatment the Veteran received when "a portable water pump fell or struck his shoulder yesterday."  However, this record clearly identifies that the Veteran's left shoulder, not his right shoulder, was struck by the water pump.  The Veteran's service treatment records reflect that he never complained of or sought treatment for right shoulder symptomatology.  They also reflect that the Veteran's upper extremities were examined and found to be clinically normal at the time of his June 1998 retirement examination, and that he expressly denied any past or current painful or trick shoulder on his June 1998 retirement medical history report.  

The earliest relevant post-service evidence of record is an October 1999 VA medical record noting that the Veteran was seeking treatment for low back and left leg pain.  It also notes that the Veteran was experiencing posterior cervical right shoulder pain, which the Veteran's doctor thought was related to cervical degenerative disc changes (for which the Veteran is not service-connected).  However, no right shoulder arthritis was noted.  

A May 2006 Naval Hospital record notes that the Veteran sought treatment for right shoulder pain that the Veteran had had since about the last week of February 2006.  He reported that he was throwing a strap over the back of a load when he experienced shoulder pain.  

An October 2008 private medical record notes that the Veteran sought treatment for right shoulder pain that had begun about ten days earlier.  

Based on the above, the Board finds that entitlement to service connection for a right shoulder disability is not warranted, as there is no competent, credible evidence of an in-service right shoulder injury, no competent evidence of right shoulder arthritis within one year of separation from service, and no competent medical opinion asserting a nexus between the Veteran's service and a current right shoulder disability.  

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran has a current right shoulder disability that is related to service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a right shoulder disability is not warranted.


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for right ear hearing loss is not reopened.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of a right shoulder injury is denied.


REMAND

The Veteran has also claimed entitlement to increased ratings for a low back disability, bilateral ingrown toenails, allergic rhinitis, and folliculitis.  The Board finds it necessary to remand these claims for new VA examinations because the most recent examinations for all of these issues are from October 2009.  The Veteran has expressly stated, in his January 2014 personal statement, that his low back disability has worsened since the October 2009 examination.  Given the Veteran's lay complaints of symptoms related to the remaining increased rating claims, the Board finds that the information of record is too old to accurately rate these disabilities.  

The Board finds that the issue of entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence is inextricably intertwined with the claim of entitlement to an increased rating for a low back disability, and that the claim of entitlement to a TDIU is inextricably intertwined with the all of the increased rating claims.  Therefore, adjudication of these claims must be deferred.

While this case is on remand, VA should obtain any outstanding Naval Hospital and VA medical records and associate these records with the claims file.  In addition, the Veteran should be given the opportunity to identify any relevant medical records, and all appropriate steps to obtain such records should be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding Naval Hospital and VA medical records and associate these copies with the claims folder.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for the disabilities at issue.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his lumbar spine disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should list the range of motion of the Veteran's lumbar spine in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

a.  Does the lumbar spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms)?

b.  Does pain significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups)?

c.  The examiner should explain whether, or to what extent, the Veteran's back surgeries are related to his service-connected degenerative joint disease of the lumbar spine, status post L5 laminectomy and nerve root compression.

d.  The examiner should also describe the extent to which the Veteran's lumbar spine disability interferes with his ability to work.

4.  Following completion of the first two instructions above, arrange for the Veteran to undergo a VA examination to determine the severity of his bilateral ingrown big toenails.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  The examiner should describe, in detail, all manifestations of the Veteran's bilateral big toenail disability, to include any reports of pain on palpation.  

5.  Following completion of the first two instructions above, arrange for the Veteran to undergo a VA examination to determine the severity of his folliculitis.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all symptomatology related to the service-connected skin disability.  The examiner should determine what percent of the entire body and of exposed areas are affected by the skin disability.  The examiner should indicate whether systemic therapy such as corticosteroids or other immunosuppressive drugs was required for the disability during the past 12-month period, and if so, the frequency and duration of such.  A rationale for any opinion expressed should be provided.

6.  Following completion of the first two instructions above, arrange for the Veteran to undergo a VA examination to determine the severity of his allergic rhinitis.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all symptomatology related to the service-connected allergic rhinitis.  The examiner should determine whether the disability is manifested by polyps.  The examiner should also indicate the degree of obstruction of the nasal passage on both sides.  A rationale for any opinion expressed should be provided.

7.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


